Citation Nr: 9927614	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the chronic 
residuals of a right acromioclavicular (shoulder) separation.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.

4.  Entitlement to service connection for dermatitis of the 
neck.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for chronic residuals 
of shell fragment wounds (SFW) to the chest.

9.  Entitlement to a compensable disability evaluation for a 
service-connected sternum scar.

10.  Entitlement to a compensable disability evaluation for a 
service-connected left hand scar.

11.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the chronic residuals of an 
inservice concussion.

12.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from July 1967 
to October 1969 and from February 1971 to May 1981.  His 
period of active service from May 1981 to July 1985 ended in 
a July 1985 discharge for "bad conduct," after a court 
martial proceeding, and an administrative determination was 
thereafter reached, in November 1986, to the effect that he 
is not eligible to receive VA benefits for this last period 
of time, on account of the character of this last discharge.  
He is a Purple Heart Medal recipient.

All the above matters come before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA), 
Cleveland, Ohio, Regional Office (RO).  The appeal was 
certified for the Board's review by the St. Petersburg, 
Florida, RO.


FINDINGS OF FACT

1.  The right acromioclavicular (shoulder) separation for the 
residuals of which the veteran is seeking service connection 
occurred after service, in 1993, and there is no evidence in 
the record linking the claimed right shoulder disability to 
service.

2.  The first and only finding of hemorrhoids during service 
was made in 1984, during the period of time for which the 
veteran is now precluded from receiving any VA benefits due 
to the "bad conduct" discharge that he received for that 
period of time, and there is no evidence in the record 
linking the hemorrhoids that were diagnosed after service to 
service.

3.  It has not been objectively shown that the veteran 
currently suffers from a left wrist carpal tunnel syndrome 
and that that claimed disability had its onset during, or is 
causally related to, service.

4.  It has not been objectively shown that the veteran 
currently suffers from dermatitis of the neck and that the 
claimed disability had its onset during, or is causally 
related to, service.

5.  It has not been objectively shown that the chondromalacia 
of the right knee that was first diagnosed more than 13 years 
after service had its onset during, or is causally related 
to, service.

6.  It has not been objectively shown that the chondromalacia 
of the left knee that was first diagnosed more than 13 years 
after service had its onset during, or is causally related 
to, service.

7.  Bilateral hearing loss, as defined for VA purposes, is 
not currently manifested.

8.  It has not been objectively shown that the veteran 
currently suffers from chronic residuals of SFW to the chest 
and that those claimed chronic residuals are causally related 
to service.

9.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to a compensable 
disability evaluation for the service-connected sternum scar 
has been obtained and developed by the agency of original 
jurisdiction.

10.  It has not been objectively shown that the tiny service-
connected sternum scar is poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, 
disfiguring or that it currently limits the function of the 
veteran's chest muscles.

11.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to a compensable 
disability evaluation for the service-connected left hand 
scar has been obtained and developed by the agency of 
original jurisdiction.

12.  It has not been objectively shown that the well-healed 
curved linear service-connected left hand scar currently is 
poorly nourished, with repeated ulceration, that it is tender 
and painful on objective demonstration or that it currently 
limits the function of the veteran's left upper extremity in 
the form of ankylosis of the left wrist, dorsiflexion of the 
left wrist limited to less than 15 degrees, palmar flexion of 
the left wrist limited in line with the forearm, ankylosis of 
the left thumb, index or middle finger, or any type of 
ankylosis (i.e., unfavorable or favorable) of at least two 
fingers of the left hand.

13.  The last disallowance of the claim for service 
connection for the chronic residuals of an inservice 
concussion was accomplished in a December 1987 rating 
decision, which the veteran never appealed and is now final.

14.  The evidence that has been associated with the claims 
folder since December 1987 is either duplicative of some of 
the evidence that was already of record as of December 1987 
or new, and if new, it is not material because it is either 
not pertinent or merely cumulative in nature, and none of it 
is deemed so significant as to warrant its consideration in 
order to fairly decide the merits of the claim for service 
connection for the chronic residuals of an inservice 
concussion.

15.  The last disallowance of the claim for service 
connection for a lower back disability was accomplished in a 
December 1987 rating decision, which the veteran never 
appealed and is now final.

16.  The evidence that has been associated with the claims 
folder since December 1987 is either duplicative of some of 
the evidence that was already of record as of December 1987 
or new, and if new, it is not material because it is either 
not pertinent or merely cumulative in nature, and none of it 
is deemed so significant as to warrant its consideration in 
order to fairly decide the merits of the claim for service 
connection for a lower back disability.


CONCLUSIONS OF LAW

1.  The veteran has submitted a claim of entitlement to 
service connection for the chronic residuals of a right 
acromioclavicular (shoulder) separation that lacks legal 
merit or entitlement under the law.  38 U.S.C.A. § 5107(a) 
(West 1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The veteran has submitted a claim of entitlement to 
service connection for hemorrhoids that lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 5107(a) (West 
1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for left wrist 
carpal tunnel syndrome that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for dermatitis of 
the neck that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a right knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a left knee 
disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for bilateral 
hearing loss that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.385 (1998).

8.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for chronic 
residuals of SFW to the chest that is well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The schedular criteria for a compensable disability 
evaluation for the service-connected sternum scar have not 
been met and an increased rating is therefore not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Part 4, Diagnostic Codes 7800, 7803, 7804, 7805 
(1998).

10.  The schedular criteria for a compensable disability 
evaluation for the service-connected left hand scar have not 
been met and an increased rating is therefore not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Part 4, Diagnostic Codes 5214 through 5227; 
also, § 4.118, Part 4, Diagnostic Codes 7803, 7804, 7805 
(1998).

11.  The evidence that has been produced since the December 
1987 rating decision is not new and material and therefore it 
does not serve to reopen the previously denied claim for 
service connection for the chronic residuals of an inservice 
concussion.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

12.  The evidence that has been produced since the December 
1987 rating decision is not new and material and therefore it 
does not serve to reopen the previously denied claim for 
service connection for a lower back disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter referred to as "the Court") 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In discussing every claimant's duty to submit a claim that is 
well-grounded, i.e., plausible or capable of substantiation, 
the Court has also said that, in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits shall be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, in this regard, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

VA regulation also provides for the Board's referral of an 
increased rating issue to the RO for further consideration of 
the matter on an extra-schedular basis in all those 
exceptional cases where the schedular evaluations are found 
to be inadequate, the governing norm in these exceptional 
cases being:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular standards.  See, in this regard, 
38 C.F.R. § 3.321(b)(1) (1998).

A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision becomes 
final if no NOD is filed within that time.  38 U.S.C.A. § 
7105(b) and (c) (West 1991); 38 C.F.R. § 20.302(a), 20.1103 
(1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board notes that, while the present case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance for the adjudication of claims for service 
connection based on the submission of new and material 
evidence.  In particular, it is noted that, in the case of 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998), the Federal 
Circuit held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" that had been adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C.A. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin and related cases (see, e.g., Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995), and Evans v. Brown, 9 Vet. App. 273 (1996)) that 
required the reopening of a claim on the basis of a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome of the case, was declared invalid.  Thus, 
the legal standard that nowadays remains valid, 38 C.F.R. 
§ 3.156(a), requires that, in order for the new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

Precedent decisions by the Court must be given full force and 
effect immediately, even if VA appeals the decision.  See, 
Tobler v. Derwinski, 2 Vet. App. 8 (1991); and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  It therefore follows 
that a precedent decision of the Federal Circuit, a court of 
superior jurisdiction, must be given immediate force and 
effect as well.  Accordingly, in reviewing the two new and 
material issues hereby on appeal, the Board will consider the 
question of whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra, i.e., 
strictly under the criteria set forth in § 3.156(a).

No prejudice to the veteran in the present case is exercised 
by the Board's appellate disposition herein because, first, 
the veteran has already been provided notice of the 
applicable law and regulations pertaining to claims based on 
new and material evidence (see, in this regard, the Statement 
of the Case, dated in September 1995) and, second, and more 
importantly, VA's review of the claim under the more flexible 
Hodge standard accords the veteran a less stringent "new and 
material" evidence threshold to overcome.  See, in this 
regard, Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); and 
Fossie v. West, 12 Vet. App. 1, 5 (1998).

Issue Number One
Entitlement to service connection for the chronic residuals 
of
a right acromioclavicular (shoulder) separation:

The veteran contends that he is entitled to be service-
connected for the chronic residuals of a right 
acromioclavicular (shoulder) separation.  A review of the 
record, however, reveals no evidence of any such incident 
during service.  The record does show that the 
acromioclavicular separation occurred several years after 
service, in July 1993.  In this regard, it is noted that a 
September 1993 VA outpatient medical record reveals that the 
veteran suffered a Grade III right acromioclavicular 
separation secondary to a July 1993 altercation and that he 
underwent surgery, also in July 1993, to repair the damage.

According to the report of a June 1994 VA general medical 
examination, the veteran said that he had dislocated his 
right shoulder during service and that he also had had 
surgery on it.  The diagnosis was listed as status post 
operative surgery, right shoulder, for dislocation.

According to the report of a June 1994 VA hand, thumb and 
fingers examination, the veteran's right shoulder had a well 
healed anterior scar from a previous surgery and the veteran 
was able to abduct and forward flex the shoulder to 140 
degrees and to internally and externally rotate it to 90 
degrees, with pain, but with no evidence of crepitus when 
carrying the shoulder through its full range of motion, 
although it was noted that the joint felt a little loose on 
manipulation.

An April 1995 VA outpatient medical record reveals complaints 
of discomfort in the right shoulder, secondary to a right 
shoulder dislocation in 1993, and objective findings of a 
full range of motion in that shoulder.

As shown above, the record is clear in that the veteran 
separated his right shoulder not during, but after service 
and that any current residual disability is due to that post-
service incident.  Insofar as he is attempting to be service-
connected for the residuals of a nonservice-related incident, 
the Board has no other recourse but to conclude that the 
veteran has submitted a claim that lacks legal merit or 
entitlement under the law, as VA laws and regulations only 
provide for the granting of service connection when the 
claimed disability is in any way causally related to service.  
The Board has not acquired jurisdiction over the appealed 
claim, which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
lacks legal merit or entitlement under the law, but he has 
not reported that any additional competent evidence exists 
that, if obtained, would render the appealed claim plausible, 
i.e., capable of substantiation.  Under these circumstances, 
VA has no further duty to assist him, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
the appealed claim.  See, Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Issue Number Two
Entitlement to service connection for hemorrhoids:

The veteran contends that he should be service-connected for 
hemorrhoids.  However, a review of the service medical 
records for the two periods of active military service for 
which the veteran is entitled to receive VA benefits, which 
include the reports of medical examinations that were 
conducted in June 1967, October 1969, January 1971, March 
1971, December 1979 and January 1981, reveals no evidence of 
the manifestation of hemorrhoids at any time.

A single external hemorrhoid was noted in August 1984 but, as 
noted earlier in this decision, the veteran is not entitled 
to receive VA benefits for diseases or disabilities incurred 
in or aggravated between May 1981 and July 1985 due to the 
character of his discharge and pursuant to the administrative 
decision of November 1986.  Consequently, his having been 
found to have an external hemorrhoid in August 1984 cannot be 
construed as evidence of inservice onset of the claimed 
disability.

A September 1993 VA outpatient medical record reveals 
complaints of swollen, flared-up, hemorrhoids, while the 
report of the June 1994 VA general medical examination 
reveals a diagnosis of mild hemorrhoids.  Also, the report of 
the June 1994 VA hands, thumbs and fingers examination shows 
that there were some small internal and external hemorrhoids 
present, with no ulceration or bleeding at the time.  None of 
these medical records, nor any other medical record in the 
file, for that matter, contains any type of competent 
evidence demonstrating that there is the claimed nexus, or 
causal relationship, between the diagnosed hemorrhoids and 
either one of the veteran's aforementioned two periods of 
honorable active military service.

As shown above, the record only shows an initial diagnosis of 
hemorrhoids during a period of service for which the veteran 
is precluded from receiving VA disability benefits and there 
is no competent evidence in the record linking the diagnosed 
hemorrhoids to the veteran's periods of honorable active 
service.  Insofar as he is attempting to be service-connected 
for a disease or disability that was first noted during a 
period of active service for which the veteran is precluded 
to receive VA benefits, the Board has, again, no other 
recourse but to conclude that he has submitted a claim that 
lacks legal merit or entitlement under the law, as VA laws 
and regulations only provide for the granting of service 
connection when a claimed disability is indeed causally 
related to service.  This necessarily means that the Board 
has not acquired jurisdiction over the appealed claim, which 
has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
lacks legal merit, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Three
Entitlement to service connection for left wrist carpal 
tunnel syndrome:

The veteran contends that he is entitled to be service-
connected for left wrist carpal tunnel syndrome.  A review of 
the service medical records, however, only reveals that the 
veteran suffered a superficial abrasion from a dog bite to 
his left forearm in October 1976 and a fairly deep laceration 
to his left hand in June 1979, while attempting to open a 
glass window.  He is currently service-connected for the scar 
resulting from the treatment of the June 1979 laceration.  
The service medical records reveal, however, no evidence of 
the manifestation of a left wrist carpal tunnel syndrome at 
any time.

According to the report of the June 1994 VA general medical 
examination, the veteran said that he sustained an injury to 
his left thumb "on the rifle range in the States," that the 
wound had to be stitched and that, currently, he had some 
spasm in the thumb and forefinger of the left hand, 
occasionally.  The diagnosis was listed as residuals of a 
laceration to the left hand area.

According to the report of the June 1994 VA hand, thumb and 
fingers examination, there was a well-healed curved linear 
scar overlying the lateral aspect of the left thumb in the 
region of the base of the first metacarpal bone.  When 
undressing and dressing, the veteran used the hand well, was 
able to make a full fist and had an adequate grip, although 
he exhibited great difficulty in attempting to oppose the 
thumb to the remaining fingers and was barely able to touch 
the fingers.

The Board notes that the record is devoid of competent 
medical evidence demonstrating that the veteran currently 
suffers from the claimed left wrist carpal tunnel syndrome 
and that that claimed disability is causally related, in any 
way, to service.  While the veteran did suffer from what was 
described as a fairly deep laceration to his left wrist 
during service in 1979, the only residual that was ever noted 
during service was the service-connected scar and, more 
importantly, there is no competent evidence in the record 
even suggesting that the claimed, but unconfirmed or 
undiagnosed, left wrist carpal tunnel syndrome may be in any 
way causally related to service.  The Board then has no other 
recourse but to conclude that the veteran has failed in his 
initial duty to submit a claim for service connection that is 
well grounded or capable of substantiation, as he has failed 
to submit competent evidence fulfilling the Caluza criteria 
of inservice onset, a present disability and a nexus between 
the claimed present disability and service.  This necessarily 
means that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Four
Entitlement to service connection for dermatitis of the neck:

The veteran contends that he is entitled to be service-
connected for dermatitis of the neck.  A review of the 
service medical records, however, reveals a single complaint 
and assessment of dermatitis, in April 1969.  According to 
this specific service medical record, the veteran complained 
of a rash in the neck and this was felt to represent 
dermatitis.  Also, it was noted at that time that he had a 
small sebaceous cyst in the sternum area, which the record 
shows was excised shortly thereafter.  (Service connection 
was thereafter granted for the resulting scar and the 
increased rating claim of that specific disability is 
addressed elsewhere in this decision.)

The service medical records, to include the reports of 
medical examination that were produced both prior to and 
after the above April 1969 consultation, reveal no evidence 
of the manifestation of dermatitis of the neck as a chronic 
disability and the same finding is hereby being made with 
regard to the post-service medical evidence in the record, 
which is simply devoid of such a diagnosis and of competent 
evidence establishing the existence of a nexus, or causal 
relationship, between the claimed dermatitis and service.

As shown above, it has not been objectively shown that the 
veteran currently suffers from dermatitis of the neck and 
that the claimed disability is causally related to service.  
The Board then has no other recourse but to conclude that the 
veteran has failed in his initial duty to submit a claim for 
service connection that is well grounded or capable of 
substantiation, as he has failed to submit competent evidence 
at least fulfilling the Caluza criteria of the manifestation 
of a present disability and the existence of a nexus between 
the present disability and service.  This necessarily means 
that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Five
Entitlement to service connection for a right knee 
disability:

The veteran contends that he is entitled to be service-
connected for a right knee disability.

At the outset, it is noted that, in his report of medical 
examination for induction purposes, which was dated in June 
1967, both of the veteran's knees were noted to have multiple 
scars, although the lower extremities were both clinically 
evaluated as normal.  Also, in his report of medical history 
of the same date, the veteran said that he had had, or 
currently had, cramps in his legs.

The only evidence in the record demonstrating any problems 
with the right knee during service is contained in an October 
1969 service medical record, which reveals complaints of 
having twisted the right knee the month before while playing 
football.  According to this record, the veteran said that 
the symptoms had cleared but then began again when he was 
climbing ladders.  X-Rays obtained at the time were 
interpreted as being non-contributory and, on examination, 
there was very slight effusion, intact cruciate ligaments, a 
negative McMurray's sign and "no objective findings."  The 
service medical records, to include this service medical 
record and the reports of the medical examinations that were 
conducted in January 1971, March 1971, December 1979 and 
January 1981, show no evidence of the onset/manifestation of 
a chronic right knee disability at any time.  Likewise, the 
report of a VA medical examination that the veteran underwent 
in September 1987 reveals no complaints of any problems with 
the right knee and objective findings of a full range of 
motion in all the major musculoskeletal joints, without 
evidence of effusion, crepitus or laxity.

The earliest competent evidence in the record demonstrating 
the current manifestation of a right knee disability was 
produced more than 13 years after the veteran's last 
honorable discharge from active military duty.  According to 
the report of the June 1994 VA general medical examination, 
the veteran complained of pain in both knees, which he 
related to his military service.  Chondromalacia of both 
knees was diagnosed.  Further, according to the report of the 
June 1994 VA hand, thumb and fingers examination, the 
veteran's right knee flexed from 0 to 140 degrees, had no 
crepitance on passive flexion and extension, was stable and 
had no atrophy or swelling.

The veteran's lay contentions regarding causation 
notwithstanding, the entire record is devoid of any type of 
competent evidence demonstrating that there is the claimed 
nexus, or causal relationship, between the diagnosed 
chondromalacia of the right knee and either one of the 
veteran's aforementioned two periods of honorable active 
military service.  The Board then has no other recourse but 
to conclude that the veteran has failed in his initial duty 
to submit a claim for service connection that is well 
grounded or capable of substantiation, as he has failed to 
submit competent evidence at least fulfilling the Caluza 
criteria of inservice onset and a nexus between the present 
disability and service.  This necessarily means that the 
Board has not acquired jurisdiction over the appealed claim, 
which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Six
Entitlement to service connection for a left knee disability:

The veteran contends that he is entitled to be service-
connected for a left knee disability.

Again, as noted earlier, the record shows that the veteran's 
knees were noted to have multiple scars on induction, 
although the lower extremities were both clinically evaluated 
as normal at that time.  Also, in his report of medical 
history of the same date, the veteran said that he had had, 
or currently had, cramps in his legs.

The service medical records are silent as to any problems 
with the left knee and, again, as noted above, the report of 
the September 1987 VA medical examination reveals no 
complaints of any problems with the left knee and objective 
findings of a full range of motion in all the major 
musculoskeletal joints, without evidence of effusion, 
crepitus or laxity.

Also as discussed above, the earliest competent evidence in 
the record demonstrating the current manifestation of a left 
knee disability was produced in June 1994, more than 13 years 
after the veteran's last honorable discharge from active 
military duty, when the veteran complained of pain in both 
knees, which he related to his military service, and 
chondromalacia of the both knees was diagnosed.  Further, 
according to the report of the June 1994 VA hand, thumb and 
fingers examination, the veteran's left knee flexed from 0 to 
140 degrees, had no crepitance on passive flexion and 
extension, was stable and had no atrophy.

Again, the veteran's lay contentions regarding causation 
notwithstanding, the entire record is devoid of any type of 
competent evidence demonstrating that there is the claimed 
nexus, or causal relationship, between the diagnosed 
chondromalacia of the left knee and either one of the 
veteran's aforementioned two periods of honorable active 
military service.  The Board then has no other recourse but 
to conclude that the veteran has failed in his initial duty 
to submit a claim for service connection that is well 
grounded or capable of substantiation, as he has failed to 
submit competent evidence fulfilling the Caluza criteria of 
inservice onset and a nexus between the present disability 
and service.  This necessarily means that the Board has not 
acquired jurisdiction over the appealed claim, which has 
failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Seven
Entitlement to service connection for bilateral hearing loss:

The veteran contends that he is entitled to be service-
connected for bilateral hearing loss, which he believes is a 
direct consequence of a 1968 explosion as a result of which 
he suffered a mild concussion.

At the outset, it must be noted that impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the three 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Also at the outset, it must be noted that service connection 
may also be warranted, on a presumptive basis, when there is 
evidence of the manifestation any one of the diseases deemed 
by VA as chronic in nature, such as sensorineural hearing 
loss, to a degree of 10 percent or more within the one-year 
period immediately following the veteran's separation from 
active military service, notwithstanding the lack of evidence 
of the inservice manifestation of such disease.  See, 
38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

In the present case, the record shows that the veteran was 
indeed involved in a January 1968 rocket explosion that 
resulted in a left tympanic membrane perforation, with 
decreased hearing.  However, the tympanic membrane 
perforation was cauterized and gradually closed and, when the 
veteran was discharged from this hospital admission, in April 
1968, it was noted that he already had a closed eardrum and 
normal hearing, except for some sensorineural loss at the 
high frequencies.  Several months later, in July 1968, he was 
re-examined, pursuant to his complaints of ringing in the 
ears (tinnitus, for which it is noted that he is currently 
service-connected) with pain, particularly in the left ear 
and with loud noises.  Status post tympanic rupture was 
diagnosed this time.  Thereafter, in November 1968, a 
September 1968 audiogram that had revealed hearing loss 
levels of 80 and 85 degrees in the left and right ears, 
respectively, was commented upon and it was thereby noted 
that, while audiograms had originally shown a discrepancy 
with clinical findings, further tests had showed "virtually 
normal hearing in both ears."

As shown in the following tables, the 1968 decrease in the 
veteran's bilateral hearing capabilities was acute in nature, 
as none of the audiological evaluations that the veteran 
underwent during the remaining of his honorable active 
military service reveals the manifestation of a disability 
due to impaired hearing, as defined for VA purposes, not to 
mention the fact that the veteran denied ever having had, or 
currently having, hearing loss in the reports of medical 
history that he filled out and signed in January 1971 and 
March 1971:

October 
1969


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
5
LEFT
15
15
35
30
20


January 
1971


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
10
5
5
-
5


March 
1971


HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
0
10
-10
LEFT
-10
-10
-10
-10
-10


December 
1979


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
10
10
25
15
120


January 
1981


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
-5
LEFT
5
5
15
15
5

In addition to the above, the record is devoid of competent 
evidence demonstrating the manifestation of bilateral hearing 
loss, as defined for VA purposes, within the one-year period 
immediately following the veteran's honorable discharge from 
active military service in May 1981.

According to the report of the September 1987 VA medical 
examination, the medical records revealed that the veteran 
was left with a sensorineural high frequency hearing loss as 
a result of the aforementioned rockets explosion of 1968 and 
had continued to complain of fullness in his ears, with a 
resulting decrease in hearing, as well as of intermittent 
tinnitus, which at times would keep him awake at night.  The 
examination of the ears was, however, negative, as the canals 
were clear, the tympanic membranes were intact and the 
veteran was able to hear a forced whisper easily with either 
ear at 10 feet, with no difficulty with normal conversation.  
The diagnosis was listed as status post traumatic perforation 
of the left tympanic membrane, "without residual."

A VA outpatient medical record reveals a July 1993 referral 
to an ear, nose and throat (ENT) specialist due to complaints 
of decreased hearing, bilaterally, as well as the results of 
the ENT consultation, which was conducted in August 1993.  
According to this record, the veteran said that he perforated 
his left tympanic membrane while serving in Vietnam and that 
he had been experiencing decreased hearing in both ears after 
a fall in June 1993, but also over the past eight years.  The 
physical examination of the veteran's ears and tympanic 
membranes was negative, but it was noted that an audiogram 
conducted five days before had revealed that the veteran had 
symmetric moderate sensorineural hearing loss in the high 
frequencies, manifested by (presumably average) thresholds 
levels of 15 and 10 decibels, for the right and left ears, 
respectively, as well as 92 percent speech discrimination 
scores, in each ear.

An August 1993 VA outpatient medical record, presumably the 
one to which the above record made reference, reveals 
complaints of hearing loss, test results reportedly 
indicating "essentially normal hearing in the low 
frequencies dropping to a moderate sensorineural hearing loss 
in the high frequencies," and the subscribing examiner's 
comment to the effect that he advised the veteran to "file 
[a] claim for hearing [loss]."

The report of a June 1994 VA audiological evaluation reveals 
the following measures of hearing loss, in decibels, for both 
ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
15
LEFT
5
15
25
25
25

The average hearing loss in decibels was of 18 and 23 
decibels for the right and left ears, respectively, while the 
speech discrimination (recognition) scores were of 96 and 94 
percent for the right and left ears, respectively.  In the 
"summary of audiological test results" section, the 
subscribing examiner wrote that the hearing sensitivity was 
within normal limits, bilaterally.

A VA audio-ear disease worksheet that was signed four days 
before the above report of June 1994 reveals a diagnosis of 
findings and audio consistent with noise-induced hearing loss 
and the subscribing examiner's comment to the effect that the 
veteran "may benefit from amplification devices."

Finally, the record also contains a VA discharge summary 
reflecting a nine-day hospitalization to undergo a chemical 
dependence rehabilitation program in relation to the 
veteran's well-documented history of poly-substance (alcohol, 
cocaine, crack cocaine and marijuana) abuse.  The discharge 
diagnoses in this record include the veteran's being "[h]ard 
of hearing, mild secondary to war injury."

As shown above, the record contains no evidence of the 
manifestation of bilateral hearing loss, as defined for VA 
purposes, within the one-year period immediately following 
the veteran's separation from active service in May 1981, or, 
more importantly, at the present time.  The Board certainly 
is aware of the fact that there was a period of acute 
decreased hearing in 1968, but that hearing loss resolved in 
a matter of months and, while there has been some degree of 
hearing loss throughout the years, it has never been 
sufficient to be considered an actual disability due to 
impaired hearing, as defined for VA purposes, under the 
provisions of § 3.385.

The Board also is certainly aware of the fact that the 
veteran was a combat veteran, as he was awarded the Purple 
Heart Medal, and of the fact that his contentions of having 
been exposed to a rocket explosion during service are 
supported by the record.  However, as discussed earlier in 
this decision, the Court has specifically said that, unless a 
claim meets all the three criteria for a well grounded claim 
for service connection, which is not the case here (as there 
is no competent evidence of a present disability), the Board 
is impeded from entertaining and deciding the appeal on the 
merits and must deny the claim as not well grounded.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of service connection for bilateral hearing 
loss that is well grounded or capable of substantiation, as 
he has failed to submit competent evidence fulfilling the 
Caluza criterion of a present disability.  This necessarily 
means that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Eight
Entitlement to service connection for chronic residuals of 
SFW to the chest:

The veteran contends that he is entitled to be service-
connected for the chronic residuals of SFW to the chest.  A 
review of the service medical records reveals, as noted 
earlier, that the veteran was exposed to an explosion in 
January 1968, which resulted in a mild concussion, a 
perforated left tympanic membrane, tinnitus and temporary 
bilateral hearing loss.  The record does not show, however, 
that the veteran suffered any type of SFW to the chest on 
that occasion, or at any other time during service and, in 
this regard, it is noted that the service medical records are 
entirely silent as to the manifestation of any chronic 
disability that could be considered a residual of a SFW to 
the chest.  The Board notes that the veteran does have a scar 
in the upper chest/sternum/neck area, for which he is 
service-connected but which is not the result of a SFW, but 
of an inservice excision of a sebaceous cyst.

Regarding the above scar, it is noted that, according to the 
report of the June 1994 VA hand, thumb and fingers 
examination, the veteran had a tiny scar in the anterior 
chest wall, just below the sternal notch, which the examiner 
said "is probably the site of the shell fragment wound."  
This scar, he said, was well healed and there was no damage 
to the underlying structure.  No diagnosis was listed in this 
report but the same examiner listed, in the report of the 
June 1994 VA general medical examination, the diagnosis of a 
scar from a gunshot wound to the chest.

The Board notes that a question appears to have arisen 
regarding whether there are metallic particles inside the 
veteran's chest, which may very well represent the claimed 
SFW to the chest.  (See, in this regard, on one hand, the 
report of a September 1987 VA X-Ray of the veteran's chest, 
according to which metallic densities that were noted in a 
prior X-Ray overlaid what previously appeared to be nodules, 
but were actually the nipples, and, on the other hand, the 
report of a September 1995 VA X-Ray of the veteran's chest, 
according to which there was a second metallic component 
overlying the distal right clavicle medial to the screw, 
which was not present in a prior shoulder film.)  No need to 
further investigate this aspect of the appealed matter has 
arisen, however, because, as clearly shown above, there is no 
damage to the underlying structure of the chest (i.e., there 
is no evidence of chronic residuals of a SFW to the chest, 
other than the scar for which the veteran is already service-
connected and which may or may not be related to the claimed 
SFW to the chest).

As shown above, it has not been objectively shown that the 
veteran currently suffers from any type of chronic residuals 
of SFW to the chest and that that claimed chronic disability 
is causally related to service.  The Board then has no other 
recourse but to conclude that the veteran has failed in his 
initial duty to submit a claim for service connection that is 
well grounded or capable of substantiation, as he has failed 
to submit competent evidence fulfilling at least the Caluza 
criterion of a present disability.  This necessarily means 
that the Board has not acquired jurisdiction over the 
appealed claim, which has failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render the appealed claim plausible, i.e., capable of 
substantiation.  Under these circumstances, VA has no further 
duty to assist him, as per the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991), in the development of the appealed 
claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Issue Number Nine
Entitlement to a compensable disability evaluation for a 
sternum scar:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of this claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The veteran contends that a compensable rating is warranted 
for the service-connected sternum scar.

The record shows that, when the RO granted service connection 
for the scar in the veteran's chest in its November 1994 
rating decision, it assigned a noncompensable rating under 
Diagnostic Code 7805 of the Schedule and in accordance with 
the provisions of 38 C.F.R. § 4.31, which mandates the 
assignment of a zero percent rating when the requirements for 
a compensable evaluation are not met and the Schedule does 
not provide for such a rating.  In the case of scars, the 
diagnostic codes that would apply to the present case are 
7803, 7804 and 7805 of the Schedule, to be discussed in the 
following paragraph.

Diagnostic Codes 7803 and 7804 provide for 10 percent ratings 
each when there is evidence of superficial, poorly nourished, 
scars, with repeated ulceration (Diagnostic Code 7803) and 
when there is evidence of superficial scars that are tender 
and painful on objective demonstration (Diagnostic Code 
7804), while Diagnostic Code 7805 mandates that other scars 
be rated based on the limitation of the function of the part 
affected.  See, 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7803, 7804 and 7805 (1998).  Additionally, it is noted that 
higher ratings ranging between zero and 80 percent disabling 
could be warranted, under Diagnostic Code 7800, when the scar 
involves the head, face or neck and is at least disfiguring.  
See, in this regard, 38 C.F.R. § 4.118, Part 4, Diagnostic 
Code 7800 (1998).

In the present case, it has been already demonstrated that 
the scar on the veteran's sternum area is not only tiny but 
well healed and not productive of any of the above-described 
symptomatology required for compensable ratings.  Insofar as 
it has not been objectively demonstrated that the schedular 
criteria for compensable disability evaluations have been met 
in the present case, the Board has no other recourse but to 
deny the appealed claim for such an increased rating for the 
service-connected sternum scar.  A referral to the RO for 
further consideration of this claim for an increased rating 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) is not warranted either because the 
Board has not found that the present case presents an 
exceptional disability picture, including marked interference 
with employment or evidence of frequent periods of 
hospitalization, which would render the assignment of ratings 
on a schedular basis inadequate and warrant such type of 
extraordinary consideration.



Issue Number Ten
Entitlement to a compensable disability evaluation for a left 
hand scar:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of this claim (not to be construed, 
however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1998)), has been satisfied.  Id.

The veteran contends that a compensable rating is warranted 
for the service-connected left hand scar.

As discussed earlier, the service medical records reveal that 
the veteran suffered a superficial abrasion from a dog bite 
to his left forearm in October 1976 and a laceration to his 
left hand in June 1979.  The dog bite apparently left no 
residuals and the 1979 abrasion to the dorso-lateral aspect 
of the left hand, while initially noted to be fairly deep, 
was sutured and did not produce damage other than the actual 
cut, as it was noted, on the day of the initial treatment, 
that the wrists and fingers of the left hand all had good 
range of motion.  Further, ten days later, still in June 
1979, the veteran returned to the clinic to have the sutures 
removed and it was noted that the wound was clean and dry, 
with no purulence.

The record shows that, other than the actual scar, no other 
residuals were caused by either one of the two above 
inservice incidents, or by any other inservice event, for 
that matter, as the veteran never complained of any type of 
problems with his left hand/wrist and no objective findings 
pertaining to the actual scar, or to any impairment of the 
hand secondary to the scar, were ever recorded during 
service.

As discussed earlier, the report of the June 1994 VA general 
medical examination shows that the veteran complained of some 
spasm in the thumb and forefinger of the left hand, 
occasionally, while the report of the VA hand, thumb and 
fingers examination of the same date confirms that there is a 
well-healed curved linear scar overlying the lateral aspect 
of the left thumb in the region of the base of the first 
metacarpal bone and reveals that, on examination, the veteran 
was able to make a full fist and had an adequate grip, 
although he did exhibit "great difficulty" in opposing the 
thumb to the remaining fingers, being barely able to touch 
the fingers.

The question to be resolved at this time is whether a 
compensable rating is warranted for the service-connected 
left hand scar.  Also as noted earlier, compensable ratings 
could be warranted under Diagnostic Codes 7803 or 7804 if it 
were shown that the scar is superficial and is either poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration.  Compensable ratings could also be 
warranted, under Diagnostic Code 7805, for other types of 
scars, based on any limitation of the function of the part 
affected, which, in this case, would be the hand/wrist area.  
This leads us to consider the diagnostic codes addressing 
disabilities of the wrists and of individual and multiple 
fingers of the hand, to be discussed in the following 
paragraph.

Diagnostic Codes 5214 and 5215 provide for ratings ranging 
between 10 and 50 percent when there is evidence of ankylosis 
of the wrist or limitation of the motion of the wrist 
manifested by palmar flexion limited in line with the 
forearm, or dorsiflexion less than 15 degrees.  See, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5214, 5215 
(1998).  Diagnostic Codes 5216 through 5219 provide for 
ratings ranging between 20 and 60 percent for unfavorable 
ankylosis of at least two fingers of one hand, while 
Diagnostic Codes 5220 through 5223 provide for ratings 
ranging between 10 and 50 percent for favorable ankylosis of 
at least two fingers of one hand and, finally, Diagnostic 
Codes 5224 through 5227 provide for a noncompensable rating 
when there is ankylosis of a finger other than the thumb, 
index and middle finger, and for ratings ranging between 10 
and 20 percent when there is ankylosis of the thumb, index or 
middle finger alone.  See, 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5216 through 5227 (1998).

As shown above, the competent evidence in the record does not 
show that the left hand scar currently is poorly nourished, 
with repeated ulceration, or tender and painful on objective 
demonstration.  It also does not show that there is ankylosis 
of the left wrist, dorsiflexion of the left wrist limited to 
less than 15 degrees, palmar flexion of the left wrist 
limited in line with the forearm, ankylosis of the left 
thumb, index or middle finger, or any type of ankylosis 
(i.e., unfavorable or favorable) of at least two fingers of 
the left hand.  It is then clear that the schedular criteria 
for a compensable rating for the service-connected left hand 
scar have not been met.  Consequently, the Board has no other 
recourse but to conclude that an increased rating for the 
service-connected left hand scar is not warranted.  A 
referral to the RO for further consideration of this claim 
for an increased rating on an extra-schedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is not warranted 
either because the Board has not found that the present case 
presents an exceptional disability picture, including marked 
interference with employment or evidence of frequent periods 
of hospitalization, which would render the assignment of 
ratings on a schedular basis inadequate and warrant such type 
of extraordinary consideration.

Issues Numbers Eleven and Twelve
Whether new and material evidence has been submitted 
sufficient to reopen
the previously denied claims of entitlement to service 
connection for
the chronic residuals of an inservice concussion and a lower 
back disability:

A review of the evidence of record reveals that the claims of 
entitlement to service connection for the chronic residuals 
of an inservice concussion and a lower back disability were 
first denied in a December 1987 rating decision, which took 
into consideration the service medical records and the report 
of the September 1987 VA medical examination.  In denying the 
claims, the RO conceded that the record revealed that the 
veteran did suffer acoustic trauma and a mild concussion in 
January 1968, but explained that there were no residuals of 
the left tympanic membrane perforation and mild concussion 
that the veteran suffered at that time.  The report of the 
September 1987 VA medical examination supported those 
conclusions.

The RO also explained in the above rating decision that 
service connection for a low back condition was being denied 
on account of the fact that the service medical records were 
silent regarding any complaints, treatment or diagnosis of a 
back condition and the Board notes that the report of the 
September 1987 VA medical examination reveals a fairly normal 
lower back, with only a limitation of the back's ability to 
hyperextend to 20 degrees, and a diagnosis listed as chronic 
recurrent myofascial low back syndrome, by history.
  
The record shows that the veteran did not appeal the above 
denials of service connection and the December 1987 decision 
thus became final.  Then, in the November 1994 rating 
decision hereby on appeal, the RO denied a request from the 
veteran to reopen (and grant) the previously denied claims 
for service connection for the chronic residuals of an 
inservice concussion and a lower back disability.

The rating decision of December 1987 was the last 
disallowance of the claims for service connection for the 
chronic residuals of an inservice concussion and a lower back 
disability.  Consequently, the evidence that should be 
analyzed at this time, for purposes of determining whether 
the veteran has submitted evidence that is new and material 
so as to warrant the reopening of either one of these claims 
for service connection, is all the evidence that was 
submitted after the rating decision of December 1987.

The evidence that has been associated with the file since 
December 1987 consists of the following:

1.  Duplicates of some of the service 
medical records, including those 
describing the circumstances surrounding 
the inservice concussion of January 1968.

2.  Photocopies of VA inpatient and 
outpatient medical records produced in 
1993, 1995 and 1996, including records 
reflecting medical treatment for several 
medical conditions, to include headaches, 
lower back pain, right shoulder pain, 
headaches, decreased hearing, 
depression/anxiety and polysubstance 
abuse (defined, in the present case, as 
including alcohol, crack cocaine, 
barbiturates, cannabis and nasal 
inhalants), as well as the aforementioned 
right shoulder separation and hemorrhoids 
consultations of 1993.

3.  The reports of the two aforementioned 
VA general medical and hand, thumb and 
fingers examinations of June 1994, 
revealing complaints of lower back pain 
and objective findings of bilateral 
sacral spinalis muscle spasm and limited 
motion of the lumbar spine.

4.  The reports of the VA audiological 
and audio-ear disease examinations of 
June 1994 addressing the specifics of the 
veteran's auditory difficulties.

5.  Photocopies of a questionnaire that 
the veteran filled out apparently in June 
1994, pursuant to his having filed a 
claim for Social Security disability 
benefits.

6.  The report of a June 1994 VA mental 
disorders examination.

7.  The report of VA PTSD examinations 
that were conducted in January 1995 and 
March 1998.

The evidence referred to in item number one above is not new 
because it is essentially duplicative of some of the evidence 
that was already of record as of December 1987.  The 
remaining evidence is all new, in the sense that it was not 
of record as of December 1987, but is not material for the 
reasons set forth in the following paragraphs.

The evidence referred to in items numbers four through seven 
above, as well as all that evidence in item number two that 
does not pertain to the veteran's lower back and headaches 
complaints, is not material because none of it is pertinent 
to either one of the service connection claims that the 
veteran is seeking to reopen.

The evidence referred to in item number three above, as well 
as that evidence in item number two pertaining to 
treatment/complaints of lower back pain and headaches, is not 
material because, while pertinent to the service connection 
claims that the veteran hereby is seeking to reopen, it only 
demonstrates that the veteran currently suffers from lower 
back pain and headaches and merely reiterates, in a 
cumulative fashion, the veteran's historic lay contentions of 
record to the effect that he believes that both disabilities 
are causally related to service.  None of the evidence that 
was associated with the file after the December 1987 rating 
decision can be considered to be so significant as to warrant 
its consideration in order to fairly decide the merits of the 
claims for service connection for the chronic residuals of an 
inservice concussion and for a lower back disability, as 
required by 38 C.F.R. § 3.156(a) (1998).  As explained above, 
either the newly-submitted evidence is not new, or new but 
not material due to its being not pertinent, or new but not 
material due to the fact that, even if pertinent, it is 
essentially cumulative in nature.

In view of the above, the Board hereby concludes that the 
veteran has failed in his duty to submit evidence that is 
both new and material so as to warrant the reopening of the 
previously denied claims of entitlement to service connection 
for the chronic residuals of an inservice concussion and a 
lower back disability.  The present appeal of the denial of 
the reopening of both claims for service connection has 
failed, it is hereby being denied, and the claims remain 
unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that might warrant the reopening of the finally 
denied claims of entitlement to service connection for the 
residuals of an inservice concussion and a lower back 
disability.  (See, in this regard, Butler, at 171, in which 
the Court said that, while the veteran had, at some point in 
time, made a statement to the effect that he had received 
medical treatment at two particular places, he had made no 
suggestion that the treatment had resulted in any competent 
evidence that would suffice to reopen his previously denied 
claim for service connection and that, therefore, VA did not 
have a duty under § 5103(a) to inform him that those 
treatment records were necessary to complete his 
application.)  Accordingly, the Board is of the opinion that, 
in the present case, VA has not failed to meet its obligation 
with regard to the two above appealed claims under 
38 U.S.C.A. § 5103(a) (West 1991) and that, consequently, no 
further assistance to the veteran in this regard is warranted 
at this time.

Final words regarding all the above claims on appeal:

The Board certainly is cognizant of the fact that the veteran 
contends that he currently suffers from all of the above 
disabilities for which he is seeking service connection, that 
all those disabilities are causally related to service and 
that the two scars for which he is already service-connected 
should be rated higher than zero percent disabling.  However, 
the veteran's lay statements cannot be construed as competent 
evidence of the manifestation of a present disability, of the 
existence of a nexus between the claimed present disabilities 
and service and of the actual worsening of the service-
connected scars to a compensable degree because he has not 
shown that he has the medical expertise to render diagnoses 
and to offer medical statements of causation and severity of 
a disability, not to mention the fact that his contentions 
are not supported by the competent evidence of record.  See, 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

CONTINUED ON THE NEXT TWO PAGES

ORDER

1.  Service connection for the chronic residuals of a right 
acromioclavicular (shoulder) separation is denied.

2.  Service connection for hemorrhoids is denied.

3.  Service connection for left wrist carpal tunnel syndrome 
is denied.

4.  Service connection for dermatitis of the neck is denied.

5.  Service connection for a right knee disability is denied.

6.  Service connection for a left knee disability is denied.

7.  Service connection for bilateral hearing loss is denied.

8.  Service connection for chronic residuals of SFW to the 
chest is denied.

9.  A compensable disability evaluation for the service-
connected sternum scar is denied.

10.  A compensable disability evaluation for the service-
connected left hand scar is denied.

11.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for the chronic 
residuals of an inservice concussion is not reopened, and the 
appeal is denied.

12.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a lower back 
disability is not reopened, and the appeal is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

